In an action to recover damages for breach of a stipulation of settlement of both an action at law and a summary proceeding to recover possession of real property pending in the Municipal Court of the City of New York at the time of the stipulation, the.appeal is from an order denying appellants’ motion for judgment on the pleadings dismissing the complaint (Rules Civ. Prac., rule 112). The motion was made on the complaint, the answer, the demand for a bill of particulars, and the bill of particulars furnished in response thereto. Order affirmed, with $10 costs and disbursements. No opinion. Beldoek, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.